Citation Nr: 1307805	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant alleges that he served in the Recognized Guerilla forces in service of the Armed Forces of the United States (USAFFE).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

There are no documents associated with the Virtual VA paperless claims processing system.  


FINDING OF FACT

In September 2009 and in October 2012, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2012); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.

Regardless our duty owed to the Veteran has been met.  The agency of original jurisdiction sought verification of service and a negative response was received.  Recertification was sought in September 2010 and a response was received in September 2010.  

Recertification again was sought in October 2010 and September 2012 and a negative response was received in November 2010 and October 2012.  To the extent the VCAA is applicable, the duty has been met.  

In addition, the appellant is aware that he could submit evidence of service and did submit his evidence.  

Governing Law

Under the American Recovery and Reinvestment Act, enacted February 17, 2009, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act (Act) § 1002, Pub. L. No. 111-5.  Payments for eligible persons are either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

Analysis

The appellant seeks a one-time payment under the Filipino Equity Compensation Fund as a non-citizen on the basis of his military service in the Philippines during World War II.  The NPRC certified in September 2009, September 2010, November 2010, and in October 2012 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The appellant contended that his service in the Philippines during World War II was in association with the recognized guerillas.  In February 2011 he indicated that his name by mistake was not entered into the Approved Revised Guerilla Roster of 1948.  The following records have been received and considered by the NPRC: Certification from the Office of the Adjutant General of the Armed Forces of the Philippines dated in October 2010; the Certificate of Discharge from the Philippine Army dated on June 18, 1946 on the basis of a civil guerilla request discharge; Certification of the Armed Forces of the Philippines dated in March 1993 that the Veteran was with the 1st Anderson Battalion but his name was not carried in the Approved Revised Reconstructed Guerilla Roster of 1948; Certificate from the 4th Replacement Battalion dated on June 25, 1946; and a General Order from the 342nd Infantry dated on February 7, 1946 with record of payment.  Given the binding nature of the NPRC certifications as to the appellant's military service, the appellant cannot be held to be an eligible person for a one-time payment from the Filipino Veterans Equity Compensation Fund.  

This is a case where the law, as opposed to the facts, is dispositive.  While the Board sympathizes with the appellant, there is no basis in the law to afford him the benefit sought.  The legal requirements for entitlement are clear and without exception and, in this instance, the appellant lacks legal entitlement to the benefit sought.  To that end, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 430.

(The Order follows on the next page.)


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


